(\)

Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 1of 7

AQ 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet |

 

UNITED STATES DISTRICT COURT

District of Columbia

 

 

UNITED STATES OF AMERICA ; JUDGMENT IN A CRIMINAL CASE
v. )
JOHNNY C. LAINEZ Case Number: 19-CR-212 (TFH)

USM Number: 35501-016
} cary nen FILED.
) Defendant's Attorney

THE DEFENDANT: OCT 11 2019

Wi pleaded guilty to count(s)_—_1s of the Superseding Information filed on 7/12/2019. _ Clerk, U.S. District & Bankruptcy

Courts for the District of Columbir
(J pleaded nolo contendere to count(s)
which was accepted by the court.
C1 was found guilty on count(s) Se -
afterapleaofnot guilty,

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

18 USC §§ 1591(a)(1) Sex Trafficking of a Minor 3/11/2019 1s

and (b)(1)

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(J The defendant has been found not guilty on count(s)

MCount(s) All remaining count a M is (Clare dismissed on the motion of the United States,

___ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

10/11/2019

Date of Imposition of Judgment

 

THOMAS F. HOGAN, U.S. DISTRICT JUDGE

fo (uff 7

Date
Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 2 of 7

AO 245B (Rev, 09/19} Judgment in Criminas Case
Sheet 2— Imprisonment

Judgment — Page __ 2 of 7.

 

DEFENDANT: JOHNNY C.LAINEZ
CASE NUMBER: 19-CR-212 (TFH)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of: :
Two Hundred and Thirty-Five (235) months [19 years, 7 months]

W; The court makes the following recommendations to the Bureau of Prisons: .
Defendant to be incarcerated at the Petersburg, Virginia facility. While incarcerated defendant shall participate in the
ARDAP Program and receive sex therapy treatment.

M1 The defendant is remanded to the custody of the United States Marshal.

OC) The defendant shall surrender to the United States Marshal for this district:
Oat - Oam O pm. on

C1 as notified by the United States Marshal.

{) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

(C1 before 2 p.m. on

 

1 as notified by the United States Marshal.

(1) as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
. [have executed this judgment as follows:
" Defendant delivered on i to eseeneennaetennneneee ne
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL
Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 3 of 7

AO 245B (Rev, 09/19) Judgment in a Criminal Case

Sheet 3 — Supervised Release

Judgment—Page 3 of 7

DEFENDANT: JOHNNY C. LAINEZ

CASE NUMBER: 19-CR-212 (TFH)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

One Hundred and Eighty (180) months [15 years]

wre

7.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
CO The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

{4 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

&2 You must cooperate in the collection of DNA as directed by the probation officer. (check applicable)

4 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check applicable)

CD You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 4 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 3A — Supervised Release
Judgment—Page 4 of 7

DEFENDANT: JOHNNY C. LAINEZ
CASE NUMBER: 19-CR-212 (TFH)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

“> 2 SN

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
ame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer. /

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try. to find full-time employment, unless the probation officer excuses .

you from doing so, If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer. .

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gav.

Defendant's Signature Date...
Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 5 of 7

AO 245B (Rev, 09/19) Judgment in a Criminal Case : ‘
Sheet 3D — Supervised Release
Judgment—Poge Of
DEFENDANT: JOHNNY C. LAINEZ
CASE NUMBER: 19-CR-212 (TFH)

SPECIAL CONDITIONS OF SUPERVISION

Sex Offender Registration - You shall comply with the Sex Offender Registration requirements for convicted sex offenders
in any state or jurisdiction where you reside, are employed, carry on a vocation, or are a student.

Sex Offense Assessment — You must participate in a sex offense-specific assessment. The costs of the assessment are
waived to the defendant.

Sex Offender Treatment - You must participate in a sex offense-specific treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program. The costs of treatment
are waived to the defendant.

Sex Offense Testing [Polygraph] - You must submit to periodic polygraph testing at the discretion of the probation officer
as a means to ensure that you are in compliance with the requirements of your supervision or treatment program.

Contact Restriction [Sex Offender) - You must not have direct contact with any child you know or reasonably should know
to be under the age of 18, without the permission of the probation officer. If you do have any direct contact with any child
you know or reasonably should know to be under the age of 18, without the permission of the probation officer, you must
report this contact to the probation officer within 24 hours. Direct contact includes written communication, in-person
communication, or physical contact. Direct contact does not include incidental contact during ordinary daily activities in
public places.

Computer Monitoring - You must allow the probation officer to install computer monitoring software on any computer (as
defined in 18 USC § 1030(e)(1)) you use.

Computer Search - You must submit your computers (as defined in 18 USC § 1030(e)(1)) or other electronic
communications or data storage devices or media, to a search. You must warn any other people who use these computers
or devices capable of accessing the Internet that the devices may be subject to searches pursuant to this condition. A
probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that there is a
violation of a condition of supervision and that the computer or device contains evidence of this violation. Any search will
be conducted at a reasonable time and in a reasonable manner.

Substance Abuse Testing - You must submit to substance abuse testing to determine if you have used a prohibited
substance. You must not attempt to obstruct or tamper with the testing methods.

THE COURT FINDS that you do not have the ability to pay a fine and, therefore, walves imposition of a fine in this case.

THE COURT ALSO FINDS that you do not have the ability to pay the $5,000 assessment pursuant to the Justice for
Victims of Trafficking Act of 2015 and, therefore, waives the imposition of this assessment.
Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 6 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment— Page 6 of 7

DEFENDANT: JOHNNY C. LAINEZ
CASE NUMBER; 19-CR-212 (TFH)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $
(1 The determination of restitution is deferred until _. An Amended Judgment in a Criminal Case {AO 245C) will be

entered after such determination,

(1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment, cach payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U,S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee . Total Loss*** Restitution Ordered Priority or Percentage
TOTALS "  § 0.00 $ «0,00

Restitution amount ordered pursuant to plea agreement $ _

C= The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(The court determined that the defendant does not have the ability to pay interest and it is ordered that:
O the interest requirement is waived forthe (1 fine (1 restitution.

0 the interest requirement forthe © fine (1 restitution is modified as follows:

** Justice for Victims o ralficking ct of 2015, Pub. L. No. 114-22. . . .
*** Findings for the total amount of losses are required under Chapters 109A, 110, LIOA, and 113A of Title 18 for offenses committed on
or afler September 13, 1994, but before April 23, 1996.

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L, No. 115-299.
Case 1:19-cr-00212-TFH Document 25 Filed 10/11/19 Page 7 of 7

AO 245B (Rev. 09/19) Judgment in a Criminat Case
Sheet 6 — Schedule of Payments

Judgment — Page i. fF 7.
DEFENDANT: JOHNNY C. LAINEZ

CASE NUMBER: 19-CR-212 (TFH)

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is duc as follows:

A WH Lumpsumpaymentof$ 100.00 __—s_ due immediately, balance due

O __sonot later than , or

Mi inaccordancewith O C, OF D, OO E,or ff F below;or

B {0 Payment to begin immediately (may be combined with (IC, OOD,or (OF below); or

C (CO Payment in equal __ (e.g., weekly, monthly, quarterly) installments of $ over a period of
___. (e.g. months or years), tocommence == (.g., 30. or 60 days) after the date of this judgment; or
D CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ = ——_—scover a period of
(é.g., months or years), to commence (e.g.. 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (© Payment during the term of supervised release will commence within - (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F &% Special instructions regarding the payment of criminal monetary penalties:
The financial obligations are immediately payable to the Clerk of the Court for the U.S. District Court, 333
Constitution Ave NW, Washington, OC 20001. Within 30 days of any change of address, you shall notify the Clerk
of the Court of the change until such time as the financial obligation is paid in full.

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shal) receive credit for all payments previously made toward any criminal monetary penalties imposed.

C} Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payce,
fincluding tefendant number) Total Amount Amount if appropriate

© The defendant shall pay the cost of prosecution.

Oo

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, 2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
